Per Curiam.

The contract between plaintiff’s assignor and the defendant concededly provides for arbitration. There is a sharp dispute between the parties concerning delivery of the merchandise for which plaintiff makes claim. Thus there is clearly an issue arising under the contract which should be resolved by arbitration.
Consequently, it was error for the court below to grant plaintiff’s application for summary judgment, since consideration of the merits of the controversy is for the arbitrators and not for the court.
Having determined that arbitration is in order, we do not reach consideration of plaintiff’s application for summary judgment.
The judgment and order granting plaintiff summary judgment should be reversed, with costs, and defendant’s motion, to stay the action pending arbitration, granted.
Concur—Hecht, J. P., Steuer and Telzeb, JJ.
Judgment and order reversed, etc.